Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 MICHELE FANDINO,                                     Case No. 0:21-cv-60498-RS

        Plaintiff,                                    Hon. Rodney Smith
                                                      Judge Presiding
 v.

 CAWLEY & BERGMANN, LLC

        Defendant.

 ___________________________________/

  DEFENDANT’S PARTIAL OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

        Defendant, Cawley & Bergmann, LLC (“Cawley” or “Defendant”) by and through counsel,

 submits this Partial Opposition to Plaintiff Michele Fandino’s (“Fandino” or “Plaintiff”) Motion

 to Remand (Doc. No. 5) and states as follows:

                           Statement of Facts and Procedural History

        Plaintiff filed a two count Complaint in the County Court in and for Broward County,

 Florida on or about January 22, 2021. The Complaint outlines the gravity of the public health

 emergency that gripped the State of Florida and the United States of America beginning in January

 2020 and asserts that any attempt to collect a debt from an individual violates both the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and the Florida Consumer

 Collection Practices Act, Fla Stat. § 559.55, et seq. (“FCCPA”). Plaintiff specifically alleges that

 Cawley, by sending her a letter during the public health emergency, communicated with her during

 unquestionably inconvenient circumstances in violation of the FDCPA. 11 U.S.C. § 1692c(a)(1).

        Because Plaintiff’s complaint asserts a claim under the FDCPA, this Court has original

 jurisdiction over the matter pursuant to 28 U.S.C. § 1331. Thus, Cawley removed the case to this
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 2 of 8




 Court pursuant to 28 U.S.C. § 1441. Plaintiff has filed a motion to remand asserting that this court

 does not have subject matter jurisdiction over this matter because the Complaint alleges only a

 statutory violation of the FDCPA and that Plaintiff does not have standing in this Court.

        After filing the notice of removal, counsel for Cawley discussed remand and settlement

 with Plaintiff’s counsel and agreed to remand this case on consent while the parties were

 negotiating. This consent was provided to counsel for the Plaintiff on March 8, 2021, eight days

 before Plaintiff filed this unnecessary motion to remand. Moreover, the fact is that Plaintiff has

 plead sufficient facts to establish subject matter jurisdiction (although her Complaint does not

 actually state a claim in this or any court and must ultimately be dismissed with prejudice). Thus,

 even though the removal was proper, Cawley will still honor counsel’s consent to remand but

 vehemently opposes the award of any attorney’s fees to Plaintiff for filing an unnecessary motion.

                                         Standard of Review

        It is well settled that a defendant may remove a case to federal court from state court if the

 matter could have originally been filed in federal court. See Stone v. Bank of N.Y. Mellon, N.A.,

 609 Fed. Appx. 979, 981 (11th Cir. 2015) (citing 28 U.S.C. §§ 1331, 1441(a)). “A claim arises

 under federal law for purposes of § 1331 when the plaintiff’s complaint establishes that federal

 law either creates the cause of action or that the plaintiff’s right to relief necessarily depends upon

 the resolution of a substantial question of federal law.” Id.

        The statutory prerequisite to removal only requires a “short and plain statement” of the

 grounds for removal. 28 U.S.C. § 1446. The statute does not require a removing defendant to prove

 all of the elements of a Plaintiff’s cause of action (including standing). See also Mittenthal v. Fla.

 Panthers Hockey Club, Ltd., 472 F. Supp. 3d 1211 (S.D. Fla. 2020) (notice of removal does not

 require allegations regarding standing but rather only the source of original jurisdiction). Rather,
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 3 of 8




 the court will refer to Plaintiff’s complaint to determine jurisdiction. See Kowallek v. PNC Bank,

 N.A. 15-14126-CIV, 2015 U.S. Dist. LEXIS 195539 (S.D. Fla. Aug. 26, 2015) (citing Caterpillar

 Inc. v. Williams, 482 U.S. 386, 392 (1987)). Plaintiff, as the master of her complaint, can avoid

 federal jurisdiction by exclusive reliance on state law. Id.

                                               Argument

 I.      Plaintiff’s Complaint Establishes Subject Matter Jurisdiction

         In her motion to remand, Plaintiff relies on Trichell v. Midland Credit Mgmt., 964 F.3d 990

 (11th Cir. 2020) and other completely distinguishable cases filed under the Telephone Consumer

 Protection Act (“TCPA”) for her argument that this court lacks subject matter jurisdiction over her

 claim. However, the claims and facts of Trichell are completely distinguishable from this case and

 Trichell’s holding supports jurisdiction in this matter.

         The parties agree that in order to establish Article III standing a plaintiff’s complaint must

 allege (1) that plaintiff has suffered an injury in fact; (2) that defendant’s conduct cause that injury;

 and (3) that a favorable decision will redress the injury. Trichell, 964 F.3d at 996. In her motion to

 remand, Plaintiff simply “affirmatively disputes that [her] specific allegations confer Article III

 standing.” (Plaintiff’s Brief, p. 4). However, this affirmation ignores the analysis performed by

 Trichell and its holdings on what constitutes an injury in fact.

         “The ‘foremost’ standing requirement is injury in fact. An injury in fact consists of ‘an

 invasion of a legally protected interest’ that is both ‘concrete and particularized’ and ‘actual or

 imminent, not conjectural or hypothetical.’ A ‘concrete’ injury must be ‘de facto’—that is, it must

 be ‘real, and not abstract.’ A ‘particularized’ injury ‘must affect the plaintiff in a personal and

 individual way.’ Trichell, 964 F3d. at 996. In Trichell, the 11th Circuit found that the Plaintiffs’

 claims failed to establish standing because they had not alleged any cognizable injury in fact.
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 4 of 8




 Rather, they sought to “recover for representations that they contend were misleading or unfair,

 but without proving even that they relied on the representations.” Id. at 998. The letters at issue in

 Trichell were alleged to have contained misrepresentations regarding whether the defendant could

 file a lawsuit or report the debt to credit-reporting agencies in violation of 15 U.S.C. 1692e. Critical

 to the Trichell analysis, Plaintiffs’ Complaints did not allege that they were misled or relied on the

 alleged misrepresentations and so the 11th Circuit found that there was no injury in fact.

          The elements missing from Trichell’s complaint are however present in Plaintiff’s

 Complaint. Here, Plaintiff’s Complaint is not based upon a misrepresentation of Plaintiff’s rights

 under the law that Plaintiff did not plead she relied on to her detriment. Rather, Plaintiff’s

 Complaint is squarely based on the sole fact that Defendant sent her a communication “at an

 unusual time or place or a time or place known or which should be known to be inconvenient”

 under 15 U.S.C. 1692c(a). Unlike Trichell which involved an abstract claim about a technical

 misrepresentation of a statute, Plaintiff’s claim alleges that the communication with her was so

 “unusual” or “inconvenient” in the face of the pandemic which she describes in her Complaint.

 Plaintiff alleges that the State of Florida and the United States of America were under public health

 emergencies and that any attempts to collect a debt during these emergencies are necessarily

 “unusual” and “inconvenient” and so her receipt of the Defendant’s letter caused her injury. The

 allegations of “unusual” and “inconvenient” communications are at their very nature concrete and

 particularized harms that more than satisfy the injury in fact requirements to establish standing

 under Trichell.1 Plaintiff’s allegation is not that she was misled or confused by the letter as was

 the case in Trichell. Instead, she complains that § 1692c(a)(1) of the FDCPA prohibits a debt


 1
   Defendant is only arguing that the allegation that a communication was made at an “unusual” or “inconvenient” time
 or place is sufficient to establish Article III standing based on the text of the FDCPA. Defendant is not arguing that
 the communication at issue here was in fact made at an “unusual” or “inconvenient” time and intends to file a separate
 motion to dismiss as Plaintiff’s entire legal theory fails to state a claim.
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 5 of 8




 collector from communicating with her during a pandemic and that Defendants communication

 during a national pandemic is, standing alone, a real, concrete injury, because it was received at

 an inconvenient time or place. To be sure, “the violation of a procedural right granted by statute

 can be sufficient in some circumstances to constitute injury in fact” and “a plaintiff in such a case

 need not allege any additional harm beyond the one Congress has identified.” Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016).

         None of the other cases cited by Plaintiff support remand here under Trichell as they are

 all claims for statutory violations under the TCPA. Jenkins v. Simply Healthcare Plans, Inc., 479

 F. Supp. 3d 1282 (S.D. Fla. 2020); Avedyan v. CMR Constr. & Roofing, LLC, 20-81362-CIV, 2020

 U.S. Dist. LEXIS 221149 (S.D. Fla., Nov. 24, 2020); and Mittenthal v. Fla. Panthers Hockey Club,

 Ltd, 472 F. Supp. 3d 1211 (S.D. Fla. 2020) all involve receipt of a single text messages and

 statutory violations of the TCPA and analyze standing under the 11 th Circuit’s decision in Salcedo

 v. Hanna, 936 F.3d 1162 (11th Cir. 2019). The Salcedo holding is very specific in that allegations

 of receipt of a single unsolicited text message is insufficient to confer Article III standing. In fact,

 the rationale of Salcedo proceeds from the court’s understanding that “Congress's legislative

 findings about telemarketing suggest that the receipt of a single text message is qualitatively

 different from the kinds of things Congress was concerned about when it enacted the TCPA.” Id.,

 at 1169. As the decision notes, there is “nothing” contained in the text of the TCPA concerning

 harms “from telemarketing via text message generally.” Id., at 1168-69.

         Here, Congress in the FDCPA was specific in seeking to prevent “[a]busive debt collection

 practices [that] contribute to . . . invasions of individual privacy. 11 U.S.C. § 1692(a). To that end,

 Congress sought to protect consumers by prohibiting a debt collection communication at an

 inconvenient time or place (§1692c(a)(1)) and Plaintiff alleges that Defendant’s debt collection
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 6 of 8




 communication was made at a time it was allegedly prohibited by the FDCPA. Thus, Cawley’s

 removal was entirely proper at the time it was made.

 II.    There Is No Basis for an Award of Attorney’s Fees

        Pursuant to 28 U.S.C. § 1447(c), “an order remanding the case may require payment of just

 costs and any actual expenses, including attorney fees incurred as a result of the removal.” An

 award of attorney’s fee and costs is within the discretion of the trial court. Kennedy v. Health

 Options, Inc., 329 F. Supp. 2d 1314, 1319 (S.D. Fla. 2004). However, the Supreme Court has

 cautioned that courts may award attorneys’ fees under the removal statute “only where the

 removing party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin

 Capital Corp., 546 U.S. 132, 141 (2005). The Eleventh Circuit has recognized that there is no

 presumption in favor of awarding fees and that Martin’s objectively reasonable standard is “the

 result of balancing ‘the desire to deter removals sought for the purpose of prolonging litigation and

 imposing costs on the opposing party, while not undermining Congress’ basic decision to afford

 defendants a right to remove as a general matter, when the statutory criteria are satisfied.’”

 Bauknight v. Monroe County, 446 F.3d 1327, 1329 (11th Cir. 2006)

        Courts continuously deny such requests for attorney’s fees when there is a reasonable basis

 for the removal. See e.g. Foley v. Mut. Protective Ins. Co., No. 06-60931-CIV, 2006 U.S. Dist.

 LEXIS 109477 (S.D. Fla. Aug. 28, 2006) (“Here, the Court does not find that subject matter

 jurisdiction was so ‘patently lacking’ as to warrant an award of attorney’s fees”). In fact, not one

 of the post-Trichell cases cited by Plaintiff in the motion to remand awards attorney’s fees,

 including Avedyan, which was filed by Plaintiff’s attorneys. Here, the fact is that the legal issue

 presented in this case is entirely distinguishable from that which was at issue in Trichell and thus,

 Cawley had more than an objectively reasonable basis for its removal.
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 7 of 8




        Finally, there was no basis for Plaintiff to file a fully briefed motion to remand when in

 fact counsel for Cawley had previously consented to the remand. Attached hereto as Exhibit “A”

 is a copy of the e-mail from Cawley’s attorney stating that she would consent to the remand. In

 light of that e-mail, sent on March 9, 2021, counsel for Plaintiff only needed to file a consent

 motion to remand similar to the one they filed in Turzio v. Redbox Automated Retail, LLC, 20-

 62129-CIV, 2021 U.S. Dist. LEXIS 213145 (S.D. Fla. Nov. 12, 2020) or a stipulation to remand

 similar to the one they filed in Farooq v. Healthcare Revenue Recovery Group., LLC, No. 21-

 60385-CIV, 2021 U.S. Dist. LEXIS 40870 (S.D. Fla. Mar. 3, 2021).

        Rather than take this simple course of action which would not waste judicial resources,

 Plaintiff instead chose to file a motion to remand seeking to expand the scope of Eleventh Circuit

 precedent in this area. Moreover, when Defendant proposed a consent order remanding the case,

 Plaintiff refused unless Defendant would pay the attorney’s fees incurred for his unnecessary

 motion. A copy of the e-mail thread proposing the consent order to remand and Plaintiff’s refusal

 is attached hereto as Exhibit “B.” Thus, if anyone should be entitled to counsel fees it is actually

 Cawley who now has had to incur fees to defend what can only be characterized as a motion filed

 solely for the purpose of generating attorney’s fees.

        WHEREFORE, Defendant Cawley & Bergmann, LLC, respectfully requests that this

 Court deny that portion of Plaintiff’s Motion to Remand seeking attorney’s fees and costs and

 provide such further and additional relief as this Court deems just and proper.
Case 0:21-cv-60498-RS Document 11 Entered on FLSD Docket 04/13/2021 Page 8 of 8




 Dated: April 13, 2021                        Respectfully submitted,

                                              CAWLEY & BERGMANN, LLP,

                                      By:     /s/ Christopher P. Hahn___
                                              Christopher P. Hahn, Esq.
                                              MAURICE WUTSCHER LLP
                                              Florida Bar No. 87577
                                              2255 Glades Road, Suite 324A
                                              Boca Raton, FL 33431
                                              Direct: (772) 237-3410
                                              Fax: (866) 581-9302
                                              E-mail: chahn@MauriceWutscher.com
                                              litigation@MauriceWutscher.com



                                      Certificate of Service

          The undersigned hereby certifies that on this 13th day of April, 2021, a true and correct
 copy of the foregoing document and any related exhibits was served via CM/ECF on all interested
 parties.

                                              /s/ Christopher P. Hahn
